Motion to amend remittitur granted. Return of remittitur is requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the pending prosecution put appellant in jeopardy twice for the same offense and that, therefore, his rights under the Fifth and Fourteenth Amendments of the Constitution of the United States were violated. The Court of Appeals considered this contention and held that there was no denial of appellant’s constitutional rights. [See 29 N Y 2d 594.],